Citation Nr: 0734588	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for a foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife

ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1966.  

This matter comes before he Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on August 23, 2007, by means of video 
conferencing equipment with the appellant in Louisville, 
Kentucky, before Kathleen K. Gallagher, a Veterans Law Judge, 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To afford the veteran a VA examination 
and to obtain additional treatment records.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claims 
for service connection for ulcers, a skin disorder, and a 
foot disorder.  The veteran has contended that his current 
ulcers are related to the stress he experienced in service.  
His service medical records do show that he sought treatment 
for stomach trouble at which time the treating physician 
listed his impression as anxiety.  The veteran returned with 
continuing complaints in October 1962, and he was assessed as 
having gastritis.  It was also noted that peptic ulcers 
needed to be ruled out.  In addition, the veteran's post-
service medical records document him as having been diagnosed 
with peptic ulcer disease.

The veteran has also contended that he currently has a skin 
disorder that is related to sun exposure in service.  The 
record contains evidence indicating that the veteran may have 
had possible in-service sun exposure, namely his service 
records indicating that he served in Vietnam from May 1965 to 
May 1966.  Moreover, the record includes post-medical 
evidence showing treatment for various skin disorders, 
including skin lesions of seborrheic dermatitis and actinic 
keratoses.  

The veteran has further claimed that he has a current foot 
disorder, including blistering and toenail loss, due to wet 
conditions in Vietnam.  His service medical records do show 
that he sought treatment for an infection of his right great 
toe in September 1965.  It was noted that he had been soaking 
his foot for the past month, and he was diagnosed with an 
ingrown toenail.  Additionally, the veteran's current 
treatment records indicate that he has been diagnosed with 
various foot disorders, including tinea pedis.  

Nevertheless, the evidence of record does not include a 
medical opinion based on a review of the veteran's claims 
file that addresses whether he currently has ulcers, a skin 
disorder, or a foot disorder that is causally or 
etiologically related to his military service.  Therefore, 
the Board finds that a VA examination and medical opinion are 
necessary for the purpose of determining the nature and 
etiology of any and all ulcers, skin disorders, and foot 
disorders that may be present.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran testified that he had 
received treatment from Dr. D. and Dr. N. (initials used to 
protect the veteran's privacy).   However, the claims file 
does not contain any treatment records from those physicians.  
Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain and associate with 
the claims file any and all treatment records pertaining to 
ulcers, a skin disorder, and a foot disorder.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for ulcers, a skin disorder, and a 
foot disorder.  After acquiring this 
information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
treatment records from the private 
physicians identified in the 
veteran's August 2007 hearing 
testimony.

2.  The veteran should be afforded a 
VA examination to determine the 
nature and etiology of any ulcers, 
skin disorder, and foot disorders 
that may be present.  Any and all 
studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, including the veteran's service 
medical records.  The examiner should 
then opine as to whether it is at 
least as likely as not that that the 
veteran's current ulcers, skin 
disorder, and foot disorder are 
causally or etiologically related to 
his military service, to include in-
service stress, sun exposure, and wet 
conditions in Vietnam.

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



